1 1 Wendy’s Marketing Ken Calwell Chief Marketing Officer 2 2 2 2 Menu Strategy CORE VALUE Brand Vision Communication 3 3 3 3 Think about your favorite brands… 4 4 4 4 Clearly identify the opportunity space that Wendy’s can own. 5 5 5 5 Being Real Real taste Real food Real ingredients Real service Real experience 6 6 6 6 Expect superior freshness and taste Made to order Less processed High integrity ingredients Expect superior value and store cleanliness 7 7 7 8 8 8 8 Fast Food Lovers Wendy’s consumer target —60 million —Diverse - slightly more male —Fast food significant in their lives —Very familiar with fast food chains 9 9 9 9 10 10 10 10 11 11 11 11 Vibrant new product pipeline that will drive results 12 12 12 12 13 13 13 13 14 14 14 14 Menu Strategy CORE VALUE Communication The Real Choice in Fast Food 15 15 15 15 Fries Fries Hamburgers Hamburgers Salads Salads Value Value Chicken Chicken 16 16 16 16 17 17 17 17 Breakthrough Promotional Products 18 18 18 18 19 19 19 19 Premium Salads Premium Salads 20 20 20 20 —11 different greens, chopped fresh daily —Freshly made Pico de Gallo —Premium Hass avocados —All natural dressings, with no preservatives 21 21 21 21 Premium Salad Line Salad Growth Strategy Half-size Salads Seasonal Salads Q3 2010 Q4 2010 22 22 22 22 Salad Growth Strategy Premium Salad Line Q3 2010 23 23 23 23 Before Q3 launch After Q3 launch Salad Sales More Than Doubled! 24 24 24 24 Salads - #1 Market Share Leader! 25 25 25 25 Wendy’s Premium Salads 26 26 26 26 27 27 27 27 28 28 28 28 —Top-quality, 100% Russet potatoes —Natural cut —Better-tasting cooking oil —Natural sea salt 29 29 29 29 Sold 16% more units than base period 30 30 30 30 31 31 31 31 Menu Strategy CORE VALUE Communication The Real Choice in Fast Food 32 32 32 32 45% of visits lMostly male, 18-24 & 30-40 lRefuel quickly & inexpensively lShop price points, looking for a value menu lHardest hit by the economy 33 33 33 33 Wendy’s Original Super Value Menu 34 34 34 34 What Fast Food Lovers Want Most Wendy’s New Approach To Value Everyday value items Meaningful variety Keep value menu simple 35 35 35 35 Unit Sales up 30% Overall Transactions up 3% in November 36 36 36 36 Fast Food Lovers Need New Product News 37 37 37 37 38 38 38 38 39 39 39 39 40 40 40 40 41 41 41 41 —Fresh, never frozen, 100% pure North American beef —40% thicker patty —Quality toppings —Crinkle-cut pickle —Red onion —Toasted and buttered bun 42 42 42 42 43 43 44 44 44 44 Large Hamburger Unit Gains 4 Week Base 1st Media Flight 2nd Media Flight Dave’s Hot n’ Juicy Cheeseburgers 45 45 45 45 National Launch 2nd Half 2011 National Launch 2nd Half 2011 National Launch 2nd Half 2011 National Launch 2nd Half 2011 46 46 46 46 Chicken Chicken 47 47 47 47 Garden Sensations Garden Sensations With Enhanced Chicken Filet With Enhanced Chicken Filet 48 48 48 48 49 49 49 49 Enhanced Filet Q3 2010 Chicken Growth Strategy Asiago Ranch Feb 2011 GOLD
